Citation Nr: 0905832	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for major depression 
and bipolar disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 18, 1986 
to September 20, 1991.  She also had 5 months and 17 days of 
additional active service prior to March 18, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The Veteran's service-connected major depression and 
bipolar disorder have been manifested by symptoms that 
include depression, anxiety, irritability, anger, fluctuating 
affect, racing thoughts, sleep impairment, loss of appetite, 
poor concentration, and suicidal ideation, which have 
resulted in occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment has not been shown.

2.  The Veteran's service-connected disability does not 
preclude her from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for service-
connected major depression and bipolar disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.21, 4.30, 
Diagnostic Code 9434 (2008).

2.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through March 2004, July 2004, January 
2005, March 2006, and June 2008 notice letters, the RO 
notified the Veteran and her representative of the 
information and evidence needed to substantiate the Veteran's 
claim for an increased rating and TDIU.  The March 2004 and 
July 2004 notice letters informed the Veteran that the 
evidence must show an increase in severity of the disability 
for which an increase is being claimed.  Additionally, the 
Veteran was told to submit medical evidence and lay 
statements showing how the disability impacts her employment 
and daily life.  The June 2008 letter set forth the general 
criteria for assigning disability ratings and listed the 
applicable rating criteria.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The RO provided the Veteran with the 
general criteria for assigning effective dates in the March 
2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
June 2008, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2004, July 2004, and 
January 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Consequently, a remand of the claims for further notification 
of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Treatment records from the VA Medical Centers (VAMCs) in 
Sacramento, California, and Iowa City, Iowa have also been 
obtained.  The RO requested and obtained identified private 
treatment records, as well as records from the Social 
Security Administration (SSA).  Additionally, in March 2004 
and March 2006, the Veteran was provided VA examinations in 
connection with the increased rating claim, the reports of 
which are of record.  An examination pertaining to the TDIU 
claim was provided in January 2007.  Furthermore, the Veteran 
was afforded a hearing before the Board in September 2008, 
the transcript of which is also of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

A. Major Depression and Bipolar Disorder

The Veteran contends that her service-connected major 
depression and bipolar disorder is more disabling than what 
is reflected by the 50 percent rating that is currently 
assigned.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected psychiatric disability has 
been evaluated under Diagnostic Code 9434 for major 
depressive disorder.  Bipolar disorder is listed at 
Diagnostic Code 9432.  The rating criteria for the two mood 
disorders are identical.  For these disabilities, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9434) (2008).

A review of the evidence associated with the claims file 
since one year before the claim for an increase was filed 
(December 31, 2003), reveals that the Veteran underwent VA 
examination in connection with the claim in March 2004.  A 
history of a suicide attempt in 1997 was noted.  The Veteran 
reported having racing thoughts, fluctuation of sleep and 
energy, and fluctuation of mood.  She reported occasional 
suicidal thoughts but denied active intent or plan.  The 
Veteran also reported self-harm behavior in the form of 
cutting herself.  She stated that she last cut herself a few 
months before the examination.  The Veteran was unemployed 
and lived with a friend.  Objective examination showed a 
neutral mood with anxious affect.  Thought process appeared 
to be goal directed and insight and judgment were fair.  
Thought content was devoid of suicidality or psychosis.  The 
diagnoses were a history of major depressive disorder, 
bipolar disorder (type II), and marijuana abuse in partial 
remission.  A Global Assessment of Functioning (GAF) score of 
50-55 was assigned by the examiner.

In March 2006, the Veteran underwent further VA psychiatric 
examination.  The Veteran reported that her mood tends to 
feel depressed and she has chronic suicidal thoughts once or 
twice a day.  Although she tried to kill herself in 1997, she 
has no active intent or plan.  The Veteran reported that she 
likes to spend time alone.  She admitted to self-harm 
behavior, namely cutting herself with a razor.  She cut 
herself three times in the week preceding the examination and 
the examiner noted that there were three cuts on her forearm.  
The Veteran stated that self-cutting relieves stress.  She 
also stated that she will stay up for several days without 
sleep and then crash.  The Veteran reported that she has 
chronically poor concentration.  She continued to be 
unemployed.  Although the Veteran prefers isolation, she 
visits her former foster mother one or two times per week.  A 
mental status examination showed that the Veteran was alert 
and oriented.  Affect was overly bright and then flat.  Eye 
contact was nonexistent and mood was depressed.  Thought 
process was largely linear and insight and judgment were 
fair.  Although there was no active intent or plan, the 
Veteran's thought content was significant for chronic 
suicidal ideation.  The examiner diagnosed the Veteran with 
bipolar affective disorder, polysubstance abuse, alcohol 
dependence, and pain disorder.  A GAF score of 55 was 
assigned.

In January 2007, the Veteran underwent VA examination in 
connection with her claim for TDIU.  The examiner was a VA 
psychiatrist.  The Veteran reported that she had daily 
suicidal ideation and self-cutting behavior.  She stated that 
she had been angry and irritable.  Examination reflected a 
depressed mood and odd affect.  The Veteran was alert and 
oriented but there was no eye contact.  Thought content 
included daily suicidal ideation without a plan.  Thought 
process was logical and goal directed, speech was normal, 
insight appeared intact, and judgment appeared fair.  The 
pertinent diagnosis was bipolar affective disorder with 
borderline personality traits.  The assigned GAF score was 
55.  The examiner commented that the Veteran's employability 
was impaired by her psychiatric disabilities but the primary 
contributor was physical in nature.

Treatment records from the Iowa City VAMC show regular mental 
health treatment throughout the pendency of the claim.  
During this time period, the Veteran was primarily diagnosed 
with bipolar disorder.  From 2003 to 2008, her GAF score 
ranged from 43 to 53, although predominantly from 47 to 50.  
The VA treatment records documented the Veteran's 
fluctuating, but sometimes depressed mood and self-cutting.  
Although it was regularly noted that there was no active 
suicidal ideation, the Veteran had a passive ongoing death 
wish.

Private mental health treatment records have also been 
associated with the claims file, but they pertain to time 
periods prior to this claim.  Records from Vacavalley 
Hospital and First Hospital Vallejo document the 1997 suicide 
attempt.

A psychiatric evaluation was conducted in April 2003 by SSA.  
The reported symptoms for bipolar disorder were irritable 
mood, racing heart, sleep disturbance, poor concentration, 
and anxiety.  At that time, the Veteran had no suicidal or 
homicidal thoughts.  Mood and affect were normal on 
examination.  The examiner assigned a GAF score of 55.  A 
functional assessment indicated that the Veteran could work 
if the tasks were simple and repetitive.  It would be hard 
for her to complete a normal workday or workweek without 
interruption from her psychiatric problems.

In September 2008, the Veteran and D.W. provided testimony 
before the Board.  The Veteran stated that she had symptoms 
of anger, irritability, loss of appetite, and poor 
concentration.  She stated that she had inflicted injuries on 
herself in the form of self-cutting, but not on others.  The 
cutting helped relieve stress.  The Veteran reported that her 
only social relationship was with D.W., a friend.  The 
Veteran stated that she was trained as a nurse but could not 
work as one since 1997 as a result of her psychiatric 
disability.  D.W. confirmed the Veteran's symptoms and also 
stated that she was obsessively compulsive.  D.W. provided 
similar reports in lay statements dated in August 2004 and 
February 2005.

In consideration of the evidence of record, the Board finds 
that the criteria for a 70 percent rating for major 
depression and bipolar disorder have been met since the 
effective date of the award of service connection.  The VA 
examination reports and the Veteran's statements and 
testimony show that the Veteran has experienced suicidal 
ideation throughout the time period of the claim process.  
Although a suicide attempt, or even a plan, has not been 
documented in the record since 1997, the criteria do not call 
for that type of symptomatology.  Rather, thought about 
suicide is what is set forth in the rating criteria.  The VA 
records indicate no suicidal ideation on occasion, yet it was 
reported that there was a passive ongoing death wish.  In any 
event, the VA examination reports clearly showed suicidal 
ideation.

Although the assigned GAF scores have been generally higher 
on examination, the Veteran has regularly had a GAF score 
between 47 and 50, which represents serious symptoms.  Such 
symptoms include suicidal ideation and severe obsessional 
rituals.  Those types of symptoms are contemplated in the 
criteria for a 70 percent rating.

The Board notes that the Veteran has not exhibited all the 
criteria illustrative of the 70 percent evaluation.  
Generally, the Veteran has been oriented, had normal speech, 
has not had near continuous panic or depression, has not had 
unprovoked periods of violence, and has been able to maintain 
personal hygiene.  However, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. 
§ 4.21 (2008).

In this case, the Veteran has exhibited suicidal ideation.  
It appears she has been generally unable to establish and 
maintain effective relationships, as she only has one friend.  
Examiners have made clear that her bipolar disorder impairs 
her ability to work.  Based on the evidence, the Board finds 
that the symptoms have resulted in occupational and social 
impairment with deficiencies in most areas.  Thus, an 
increase is warranted to 70 percent for service-connected 
major depression and bipolar disorder.

Although a 70 percent rating is warranted, the criteria for a 
total rating have not been met.  That is, total occupational 
and social impairment has not been shown.  The evidence does 
not indicate that the Veteran has had problems akin to gross 
impairment of thought process or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting others, an inability to 
perform daily activities or maintain minimal personal 
hygiene; disorientation; or memory loss of close relatives or 
her name or occupation.  Self-cutting is evidenced in the 
record, but there is no indication that the symptom has 
equated to a persistent danger of hurting self that has 
resulted in total impairment.  Additionally, examiners have 
indicated that the Veteran's bipolar disorder has impaired 
her ability to work, but not totally so.  Consequently, a 
100 percent schedular rating is not warranted at any point 
during the rating period.

In a statement that was received in March 2006, the Veteran 
requested separate ratings for her major depression, bipolar 
disorder, and borderline personality disorder.  The Board 
finds that separate ratings are not warranted in this case.  
First, the Veteran is not service connected for borderline 
personality disorder.  Therefore, an evaluation for that 
disability is not warranted.  With respect to major 
depression and bipolar disorder, the RO has properly provided 
a single evaluation for the disabilities because both 
disabilities are rated under the General Rating Formula for 
Mental Disorders.  See 38 C.F.R. § 4.130 (Diagnostic Codes 
9432, 9434).  As noted above, both of these mood disorders 
have identical rating criteria.  A single evaluation is 
appropriate because the evaluation of the same disability 
symptoms under various diagnoses is pyramiding and it is to 
be avoided.  38 C.F.R. § 4.14 (2008).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's major depression 
and bipolar disorder have reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of her disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for major depression and bipolar disorder--70 percent, but no 
higher.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against a total rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection only 
for psychiatric disability (major depression and bipolar 
disorder).  Given the Board's decision above, the disability 
is rated as 70 percent disabling.  As such, the Veteran now 
meets the criteria for consideration for entitlement to TDIU 
on a schedular basis because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it 
must be found that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of her 
service-connected major depression and bipolar disorder.

Consequently, the Board must determine whether the Veteran's 
service-connected disability precludes her from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

A review of the evidence of record reveals that the Veteran 
was last employed in 1997 as a licensed nurse.  SSA records 
show that she stopped working because of pain in the left 
ankle and left foot.  She has been diagnosed with complex 
regional pain syndrome (CRPS) and/or reflex sympathetic 
dystrophy (RSD) of the left ankle and foot.  The Veteran is 
in receipt of SSA disability as a result of that disability 
and her psychiatric disability.  She has also been treated 
for other nonservice-connected disabilities, such as chronic 
pancreatitis.  The Veteran contends that she would be 
precluded from working solely as a result of her service-
connected major depression and bipolar disorder.  That is, 
she believes that although she is unemployable due to the 
left ankle and foot disability, she is also unemployable due 
to service-connected disability.

The January 2007 VA examination report is highly probative 
regarding the Veteran's unemployability.  It was conducted in 
connection with the TDIU claim.  The Veteran was examined and 
the examiner addressed the salient question of employability.  
The examiner noted the Veteran's employment history and the 
fact that she had a college degree.  The Veteran's 
disabilities were set forth.  The diagnoses were bipolar 
affective disorder, borderline personality traits, CPRS/RSD 
of the left ankle and foot, chronic pancreatitis, status post 
cholecystectomy, migraine headaches, and status post 
sphincterotomy.  The examiner stated that the Veteran's 
employability was impaired by her borderline personality 
traits and bipolar affective disorder (although he did not 
differentiate between the two).  However, the examiner gave 
the opinion that the primary contributor to her 
unemployability is the CRPS/RSD of the left foot and ankle.  
He also stated that the Veteran's chronic pancreatitis would 
intermittently affect her ability to work when there are 
exacerbations.

Based on the opinion of the January 2007 VA examiner, the 
Board finds that the Veteran's service-connected psychiatric 
disability does not preclude her from securing and following 
a substantially gainful occupation.  The examiner 
acknowledged that the Veteran was unemployable and that the 
psychiatric disability resulted in occupational impairment.  
However, the examiner pointed to the nonservice-connected 
left foot and ankle disability as the primary contributor to 
her unemployability.  The examiner's opinion is persuasive as 
it has support in the record.  The other VA examination 
reports, VA treatment records, and SSA evaluations 
demonstrate that the Veteran's major depression and bipolar 
disorder result in occupational impairment.  It was 
specifically noted in the SSA evaluation that it would be 
hard for the Veteran to work a full workday or workweek 
without interruption.  Nevertheless, there has been no 
finding by a medical professional, and the evidence does not 
indicate, that the Veteran has been unable to secure or 
follow a substantially gainful occupation solely as a result 
of service-connected disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.

Because the Veteran is precluded from securing and following 
a substantially gainful occupation as a result of the 
combined effect of several disabilities and not solely 
because of her service-connected psychiatric disability, the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent rating for major depression and bipolar disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


